OPINION OF THE COURT
MlLONAS, J.
On January 30,1981, at approximately 7:15 p.m., Detective Raymond Melendez and Sergeant Joseph Lacy, both in plain clothes, were driving south on Broadway in an unmarked car. As the vehicle neared 72nd Street, Detective Melendez noticed two males with long, unbuttoned coats in front of a Florsheim Shoe Store, which was still open for business. One of the men, the defendant herein, was standing just south of the display window, gazing inside. The other man, Wayne Marshall, was stationed north of the defendant, in the middle of the sidewalk, looking up and down the block. Detective Melendez turned left onto Amsterdam Avenue, at which point Sergeant Lacy observed a white station wagon parked near the northwest corner of *39772nd Street and Broadway. The engine was still running, and there was a man in the driver’s seat. Their suspicions aroused, the officers determined to investigate further.
Detective Melendez stopped his car on Amsterdam Avenue between 72nd and 73rd Streets, about 100 feet directly across from the shoe store. The defendant was seen motioning to Marshall, who thereupon moved closer to the curb and continued to glance up and down the street. The defendant approached Marshall for an apparent conversation, then turned in the direction of the station wagon. He gestured to it and seemed to speak to the driver before coming back to the shoe store." Shortly thereafter, the defendant began to walk in the direction of the police officers. At this point, he purportedly placed a finger in his waistband, made a tugging movement, and looked north on Broadway. Both he and Marshall then headed south toward the station wagon. Reaching the vehicle, the defendant tapped on the roof and got into the front passenger seat. Marshall continued to walk down Broadway but, prior to turning right on 72nd Street, he was perceived as motioning with his left hand. The station wagon and Marshall soon disappeared from view.
The officers decided to follow the trio. After two quick left turns had put Detective Melendez and Sergeant Lacy back on Broadway, they encountered an unmarked police car some 150 to 200 feet north of the shoe store. Pulling up, they informed the officer inside that they had a possible stick-up team under surveillance and requested that she and her partner, who was purchasing cigarettes, provide assistance. Detective Melendez proceeded right onto 72nd Street. The white station wagon, now containing three men, had stopped at a red light. As Detective Melendez tailed the station wagon north on West End Avenue, Sergeant Lacy radioed for help from other cars in the area. At 102nd Street and West End Avenue, the officers were advised that two unmarked police cars were behind their own automobile. The station wagon halted at 104th Street for a red light. Sergeant Lacy ordered one of the police vehicles to block the path of the station wagon. Once this was accomplished, the policemen exited their cars and converged upon the defendant and his companions. Ser*398geant Lacy drew near the defendant, who had emerged from the station wagon and was by the right rear passenger door. According to Sergeant Lacy, he saw the handle of a gun protruding from the defendant’s belt buckle. He seized the weapon, a .38 caliber pistol loaded with five live “dum-dum” rounds and arrested the defendant.
Following a hearing in connection with this matter, the court, in granting the motion to suppress, found the police testimony to have been credible. According to the court, at the time that the officers observed the suspicious conduct of the defendant and his two colleagues at the Florsheim Shoe Store, they would have been justified in making an inquiry since it was reasonable to believe that a crime was about to be committed. However, prior to any attempt by the police to question or arrest the men, there was a renunciation of the imminent criminal conduct, and no crime was actually perpetrated. The court further determined that the police were not positioned sufficiently close to the scene to discern the bulge or outline of a gun. The fact that the defendant’s coat was unbuttoned was, in the opinion of the court, at most equivocal or innocuous, and the coat of one of his. companions was also unbuttoned without any weapon subsequently being discovered on the latter. Also equivocal were the defendant’s going into the store and the presence in the vicinity of the white station wagon. Thus, the court held that in the absence of a showing that a crime has been or is being committed, the mere flight of a suspect does not justify his arrest by the police.
In the instant situation, the actions of the defendant and his companions could have reasonably led the police to conclude that the three men might be “casing” the area in contemplation of a robbery. The officers would, under these circumstances, have been authorized to make further inquiry by questioning the defendant and his colleagues. (People v Howard, 50 NY2d 583; see, also, People v De Bour, 40 NY2d 210.) In view of the fact that the police had no information that a crime had actually occurred or was about to take place, as well as the lack of any indication that the defendant or his associates were armed (wearing an unbuttoned coat and tugging at a waistband can *399scarcely be regarded as signalling the presence of a concealed weapon), “there was nothing that made permissible any greater level of intrusion.” (People v Howard, 50 NY2d, at p 590.) Whether or not the credible evidence established a renunciation of intended criminal conduct is irrelevant, since it is evident that the actions of the officers were founded upon nothing more than a mere hunch or suspicion that criminal activity was being planned. Reasonable suspicion that a violation of law has been or is about to be committed “must be more than subjective; it should have at least some demonstrable roots. Mere ‘hunch’ or ‘gut reaction’ will not do.” (People v Sobotker, 43 NY2d 559, at p 564.)
Although it is not at all clear that the departure from the scene of the three men constituted flight, as the Court of Appeals declared in People v Howard (50 NY2d, at p 592): “Defendant’s flight, had there also been indicia of criminal activity, would have been an important factor in determining probable cause * * * but where, as here, there is nothing to establish that a crime has been or is being committed, flight, like refusal to answer, is an insufficient basis for seizure or for the limited detention that is involved in pursuit”. The court, therefore, correctly decided that the police, by tailing the white station wagon in which the defendant was a passenger, then cutting it off with an unmarked police car and surrounding it with back-up vehicles, followed by the officers emerging with guns drawn, constituted an arrest because the defendant was physically or constructively deprived of his freedom of movement. (People v Cantor, 36 NY2d 106.) Certainly, under the circumstances of this case, the extent of the police intrusion was, at the very least, excessive, and the physical evidence was properly suppressed.
Order of the Supreme Court, New York County (Gabel, J.), dated September 18, 1981, which, after a hearing, granted the defendant’s motion to suppress a .38 caliber revolver loaded with five rounds of “dum-dum” bullets, should be affirmed.